Order, Supreme Court, Bronx County (Kenneth L. Thompson, J.), entered July 15, 2003, which, in an action arising out of a slip and fall on defendant’s premises, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Evidentiary materials already in the record at the time of defendant’s motion, namely, plaintiffs deposition and defendant’s incident report, indicated that it had snowed the night before the morning of plaintiff’s fall, that slush was being tracked into the lobby of defendant’s premises for an hour and 45 minutes before plaintiff fell near the elevators, that plaintiffs shoes were wet immediately after he fell, and that an employee had mopped another portion of the lobby and put up a cone. Given such a factual demonstration (compare e.g. Frank v Time Equities, 292 AD2d 186 [2002]), it was incumbent on defendant to make a prima facie showing that the slush near the elevators was not visible and apparent for a sufficient length of time to permit its employees to discover and remedy it (see Gordon v American Museum of Natural History, 67 NY2d 836, 837-838 [1986]). Its failure to make such a showing requires denial of its motion (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Concur—Nardelli, J.P., Mazzarelli, Saxe, Ellerin and Lerner, JJ.